Exhibit 99.1 News Release Copano Energy, L.L.C. Contacts: Carl A. Luna, Senior Vice President and CFO Copano Energy, L.L.C. FOR IMMEDIATE RELEASE 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY REPORTS FOURTH QUARTER AND YEAR END 2009 RESULTS HOUSTON, February25, 2010 — Copano Energy, L.L.C. (NASDAQ:CPNO) today announced its financial results for the three months and year ended December31, 2009. “We are pleased with the improvements in the results of our operating segments for the fourth quarter,” said R. Bruce Northcutt, Copano Energy’s President and Chief Executive Officer.“Our total distributable cash flow continues to improve from the 2009 low and includes larger contributions from our operating assets and less from our hedging activities as commodity prices have improved during the year.We remain encouraged by our expansion projects in north and south Texas as a result of increased producer activity around our assets and expect these projects to provide growth in our distributable cash flow in 2010,” Northcutt said.Fourth Quarter Financial Results Revenue for the fourth quarter of 2009 increased 1% to $249.3million compared with $246.9million for the fourth quarter of 2008.Total segment gross margin was $62.0million for the fourth quarter of 2009 compared to $61.9million for the same period a year ago. Adjusted EBITDA for the fourth quarter of 2009 decreased 21% to $46.6million compared with $59.2million for the fourth quarter of 2008 primarily as a result of recognizing a $15.3million gain in the fourth quarter of 2008 related to the repurchase and retirement of senior unsecured notes whereas no gain was recognized on the repurchase of debt in the fourth quarter of 2009.Noncash charges for the fourth quarter of 2009 and 2008 that were not added back in determining adjusted EBITDA totaled $9.2million and $8.4million, respectively, and related to the noncash amortization expense of the option component of Copano’s risk management portfolio. Total distributable cash flow for the fourth quarter of 2009 decreased to $35.0million from $49.7million for the fourth quarter of 2008, primarily because the fourth quarter 2009 results did not Page 1 of 16 include a $15.3million gain related to the retirement of debt.Fourth quarter 2009 total distributable cash flow represents 110% coverage of the fourth quarter 2009 distribution of $0.575per unit based on total common units outstanding on the record date for the distribution. Net income for the fourth quarter of 2009 decreased by 21% to $9.3million, or $0.16per unit on a diluted basis, compared to net income of $11.8million, or $0.21per unit on a diluted basis, for the fourth quarter of 2008.The drivers of Copano’s net income for the fourth quarter of 2009 compared to the fourth quarter of 2008 included: · a decrease of $15.3million related to the gain on the retirement of debt in 2008; and · an increase in taxes other than income of $0.5million; partially offset by: · an increase in total segment gross margin of $0.1million consisting of a $20.8million increase in combined operating segment gross margins primarily reflecting an average NGL price increase of 49% on the Conway index and 20% on the Mt.Belvieu index slightly offset by lower overall service throughput volumes and a decrease of $20.7million from Copano’s commodity risk management activities; · a decrease in operations and maintenance expenses of $1.3million and general and administrative expenses of $1.5million primarily related to reduced bad debt expense and the successful cost reduction efforts, including reduced employee compensation expense and third-party service provider fees; · an increase of $0.8million in equity in earnings of unconsolidated affiliates; · a decrease in interest and other financing costs of $8.1million primarily related to (i)a noncash mark-to-market gain on interest rate swaps for 2009 of $1.2million compared to a $6.3million loss in 2008, a change of $7.5million and (ii)reduced amortization expense related to debt issuance costs of $1.0million, offset by an increase of $0.4million in interest paid as a result of increased average outstanding borrowings which was offset by lower average interest rates between the periods; · a decrease in income taxes of $0.7million; and · an increase in income from discontinued operations of $0.8million as a result of the sale of Copano’s crude oil pipeline operations. Weighted average diluted units outstanding increased approximately 2% to 58.2million for the fourth quarter of 2009 as compared with approximately 57.3million for the same period in 2008. Page 2 of 16 Segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow are non-GAAP financial measures that are defined and reconciled to the most directly comparable GAAP measures at the end of this news release. Fourth Quarter Operating Results by Segment Copano manages its business in three geographical operating segments:Oklahoma, which provides midstream natural gas services in central and east Oklahoma; Texas, which provides midstream natural gas services in Texas and also includes a processing plant in southwest Louisiana; and the Rocky Mountains, which provides services to producers in Wyoming’s Powder River Basin and includes managing member interests in Bighorn Gas Gathering of 51% and in Fort Union Gas Gathering of 37.04%. Oklahoma Segment gross margin for Oklahoma increased 47% in the fourth quarter of 2009 to $26.6million, compared to $18.1million for the fourth quarter of 2008.The increase resulted primarily from a 55% increase in realized margins on service throughput from the fourth quarter of 2008 ($1.16per MMBtu in 2009 compared with $0.75per MMBtu in 2008), reflecting higher NGL, oil and natural gas prices.During the fourth quarter of 2009, NGL prices based on Conway index prices and Copano’s weighted average product mix averaged $40.86per barrel compared with $27.36per barrel during the fourth quarter of 2008, an increase of $13.50, or 49%.During the fourth quarter of 2009, natural gas prices based on CenterPoint East index prices averaged $4.01per MMBtu compared with $3.58per MMBtu during the fourth quarter of 2008, an increase of $0.43, or 12%. In addition to higher realized prices, the increase in segment gross margin for Oklahoma also was impacted by increased NGL production, partially offset by decreased service throughput volumes.The Oklahoma segment gathered an average of 250,248MMBtu/d of natural gas, processed an average of 159,713MMBtu/d of natural gas and produced an average of 16,123Bbls/d of NGLs at its plants and third-party plants during the fourth quarter of 2009.In comparison to the fourth quarter of 2008, this represents a 4% decrease in service throughput and a 6% increase in NGLs produced while plant inlet volumes were flat.The decrease in service throughput is primarily attributable to reduced drilling, normal production declines and delayed down-hole repair schedules during 2009.Although plant inlet volumes remained flat, the increase in NGL production in 2009 resulted from reduced periods of ethane rejection compared to the fourth quarter of 2008.During the fourth quarter of 2008, the Oklahoma segment gathered an average of 261,107MMBtu/d of natural gas, processed an average of 160,074MMBtu/d of natural gas, produced an average of 15,253Bbls/d of NGLs and operated in ethane rejection mode for 41days. Page 3 of 16 Texas Segment gross margin for Texas increased approximately 70% in the fourth quarter of 2009 to $32.8million, compared to $19.3million for the fourth quarter of 2008.The increase resulted primarily from a 94% increase in realized margins on service throughput from the fourth quarter of 2008 ($0.60per MMBtu in 2009 compared with $0.31per MMBtu in 2008), reflecting higher NGL and oil prices.During the fourth quarter of 2009, NGL prices based on Mt. Belvieu index prices and Copano’s weighted average product mix averaged $42.96per barrel compared with $35.70per barrel during the fourth quarter of 2008, an increase of $7.26, or 20%.During the fourth quarter of 2009, natural gas prices based on Houston Ship Channel index prices averaged $4.16per MMBtu compared with $6.37per MMBtu during the fourth quarter of 2008, a decrease of $2.21, or 35%. The increase in segment gross margin for the Texas segment was offset by decreased service throughput and processing volumes.During the fourth quarter of 2009, the Texas segment provided gathering, transportation and processing services for an average of 576,224MMBtu/d of natural gas compared with 679,142MMBtu/d for the fourth quarter of 2008, a decrease of 15%.The Texas segment gathered an average of 271,061MMBtu/d of natural gas, processed an average of 497,368MMBtu/d of natural gas at its plants and third-party plants and produced an average of 18,292Bbls/d of
